Per Curiam.
This action of assumpsit for goods sold and delivered by the plaintiff to the defendant was tried in the superior court by a justice thereof sitting without a jury and resulted in a decision for the plaintiff for $1,282.87 and costs. Thereafter the defendant duly prosecuted to this court her bill of exceptions to such decision.
The court as constituted at the time the case was decided being evenly divided as to the merits of defendant’s exception, the decision of the superior court stands, and the case is remitted to that court for entry of judgment thereon.
Capotosto, J., did not participate in the decision.
On Motion for Reargument.
Per Curiam.
After our decision in the above case the defendant asked and received permission to file a motion for reargument. Pursuant to this permission she has filed such a motion, .setting out therein certain reasons on which she bases her contention that justice requires a reargument of the case. We have carefully considered those reasons and we are of the opinion that they are not sufficient to warrant a reargument.
Motion denied.